Exhibit 10.81

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) effective as of January 20, 2005, by and
between Proxim Corporation, a Delaware corporation (the “Company”) and Gordana
Pance (the “Executive”).

 

WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders to foster the continued employment of Executive by
the Company and Executive is willing to accept and continue Executive’s
employment on the terms hereinafter set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 


1.             TERM OF EMPLOYMENT; EXECUTIVE REPRESENTATION.

 

a.  Employment Term. Executive’s term of employment under this Agreement shall
commence on the date hereof and, subject to the terms hereof, Executive and the
Company agree and acknowledge that Executive’s employment with the Company
constitutes “at-will” employment and that this Agreement may be terminated at
any time by the Company or Executive, subject to the terms of Section 7 of this
Agreement.

 

b.  Executive Representation.  Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any statute, law,
regulation, or of any employment agreement or other agreement or policy to which
Executive is a party or otherwise bound.

 


2.             POSITION.

 

a.  While employed hereunder, Executive shall serve as the Company’s Senior Vice
President of Engineering and Product Management.  In such position, Executive
shall have such duties and authority, as shall be determined from time to time
by the Chief Executive Officer of the Company (the “CEO”).

 

b.  While employed hereunder, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict with the rendering of such services either
directly or indirectly, without the prior written consent of the CEO.

 


3.             BASE SALARY. WHILE EMPLOYED HEREUNDER, THE COMPANY SHALL PAY
EXECUTIVE A BASE SALARY (THE “BASE SALARY”) AT THE ANNUAL RATE OF $250,000
PAYABLE IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S USUAL PAYMENT
PRACTICES.  EXECUTIVE SHALL BE


 


1

--------------------------------------------------------------------------------



 


ENTITLED TO SUCH INCREASES IN EXECUTIVE’S BASE SALARY, IF ANY, AS MAY BE
DETERMINED FROM TIME TO TIME IN THE SOLE DISCRETION OF THE BOARD OF DIRECTORS OF
THE COMPANY (THE “BOARD”), AS APPLICABLE.

 


4.             ANNUAL BONUS & OPTION GRANT.

 

a.  Annual Bonus.  With respect to each calendar year while employed hereunder,
Executive shall be eligible to earn an annual bonus award (an “Annual Bonus”)
which shall be paid quarterly pursuant to an annual incentive plan to be
established by the Board; provided, however, that Executive’s target Annual
Bonus opportunity shall not be less than 60% of Executive’s Base Salary (the
“Target Bonus”).

 

b.  Option Grant. Promptly following execution of this Agreement and concurrent
with the timing of grants to other senior executives, Executive shall be granted
50,000 stock options and 50,000 restricted stock units, each with vesting and
other terms as determined by the Compensation Committee of the Board.

 


5.             EMPLOYEE BENEFITS.  THE COMPANY SHALL PROVIDE EXECUTIVE DURING
THE TERM OF HIS EMPLOYMENT HEREUNDER WITH COVERAGE UNDER ALL EMPLOYEE PENSION
AND WELFARE BENEFIT PROGRAMS, PLANS AND PRACTICES IN ACCORDANCE WITH THE TERMS
THEREOF, WHICH THE COMPANY GENERALLY MAKES AVAILABLE TO ITS SENIOR EXECUTIVES. 
EXECUTIVE SHALL BE ENTITLED TO SUCH NUMBER OF DAYS OF PAID VACATION AND SICK
LEAVE AS ESTABLISHED UNDER THE COMPANY’S POLICIES AS IN EFFECT FROM TIME TO
TIME, WHICH SHALL BE TAKEN AT SUCH TIMES AS ARE CONSISTENT WITH EXECUTIVE’S
RESPONSIBILITIES HEREUNDER.  IN ADDITION, EXECUTIVE SHALL BE ENTITLED TO THE
PERQUISITES AND OTHER FRINGE BENEFITS CURRENTLY MADE AVAILABLE TO SENIOR
EXECUTIVES OF THE COMPANY, COMMENSURATE WITH EXECUTIVE’S POSITION WITH THE
COMPANY.

 


6.             BUSINESS EXPENSES.  EXECUTIVE IS AUTHORIZED TO INCUR REASONABLE
EXPENSES IN CARRYING OUT HIS DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, EXPENSES FOR TRAVEL AND SIMILAR ITEMS RELATED TO
SUCH DUTIES AND RESPONSIBILITIES.  THE COMPANY WILL REIMBURSE EXECUTIVE FOR ALL
SUCH EXPENSES UPON PRESENTATION BY EXECUTIVE FROM TIME TO TIME OF APPROPRIATELY
ITEMIZED AND APPROVED (CONSISTENT WITH THE COMPANY’S POLICY) ACCOUNTS OF SUCH
EXPENDITURES.

 


7.             TERMINATION.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE
TERMINATED BY EITHER PARTY AT ANY TIME AND FOR ANY REASON OR NO REASON; PROVIDED
THAT EXECUTIVE WILL BE REQUIRED TO GIVE THE COMPANY AT LEAST 30 DAYS ADVANCE
WRITTEN NOTICE OF ANY RESIGNATION OF EXECUTIVE’S EMPLOYMENT (UNLESS THE COMPANY
WAIVES ITS RIGHT TO RECEIVE SUCH 30-DAY NOTICE).  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THE PROVISIONS OF THIS SECTION 7 SHALL EXCLUSIVELY
GOVERN EXECUTIVE’S RIGHTS UPON TERMINATION OF EMPLOYMENT WITH THE COMPANY AND
ITS AFFILIATES.

 

a.  By the Company For Cause; By the Executive Without Good Reason.

 

(i)  The Executive’s employment hereunder may be terminated by the Company for
Cause (as defined below) at any time or by Executive without Good Reason after
30 days prior written notice (unless the Company waives such notice
requirement).

 

2

--------------------------------------------------------------------------------


 

(ii)  For purposes of this Agreement, “Cause” shall mean (i) Executive’s
continued failure to properly perform Executive’s duties hereunder (other than
as a result of total or partial incapacity due to physical or mental illness) as
reasonably determined by the Chief Executive following notice by the Company to
the Executive of such failure, (ii) dishonesty in the performance of Executive’s
duties hereunder, (iii) an act or acts on Executive’s part constituting (x) a
felony under the laws of the United States or any state thereof or (y) a
misdemeanor involving moral turpitude, (iv) Executive’s willful malfeasance or
willful misconduct in connection with Executive’s duties hereunder or any act or
omission which is materially injurious to the financial condition or business
reputation of the Company or any of its subsidiaries or affiliates or (v)
Executive’s breach of the provisions of Section 8 of this Agreement.

 

(iii)  If Executive’s employment is terminated by the Company for Cause or by
Executive without Good Reason, Executive shall be entitled to receive, reduced
by any amounts owed to the Company by Executive, the amounts described in the
following clauses (A) through (D) set forth below:

 

(A) the Base Salary through the date of termination;

 

(B) any earned but unpaid portion of Executive’s Annual Bonus for the fiscal
year in which such termination occurs (which amount shall be “earned” as
determined by the Company based on the achievement of the relevant performance
criteria for the entire fiscal year, prorated for the number of full calendar
quarters during which Executive was employed by the Company);

 

(C)  reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; and

 

(D) such employee benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses (A)
through (D) hereof being referred to as the “Accrued Rights”).

 

Following such termination of Executive’s employment by the Company for Cause or
by Executive without Good Reason, except as set forth in this Section 7(a),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

 

                b.  Disability or Death.

 

                (i)  The Executive’s employment hereunder shall terminate upon
Executive’s death or if Executive becomes physically or mentally incapacitated
and is therefore unable for a period of six (6) consecutive months or for an
aggregate of nine (9) months in any twenty-four (24) consecutive month period to
perform Executive’s duties (such incapacity is hereinafter referred to as
“Disability”).  Any question as to the existence of the physical or mental
incapacitation of Executive as to which Executive or his representative and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually

 

3

--------------------------------------------------------------------------------


 

acceptable to Executive and the Company.  If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing.  The determination of Disability made in writing to
the Company and Executive shall be final and conclusive for all purposes of the
Agreement, and all costs incurred by Executive and/or the Company that are
related to such determination shall be paid by the Company.

 

                (ii)  Upon termination of Executive’s employment hereunder for
either Disability or death, Executive or Executive’s estate (as the case may be)
shall be entitled to receive:

 

(A) the Accrued Rights; and

 

(B)  a pro rata portion of any Annual Bonus that the Executive would have been
entitled to receive pursuant to Section 4 hereof in such year based upon the
percentage of the calendar year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had the Executive’s employment not terminated.

 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b), Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

 

            c.  By the Company Without Cause or Resignation by Executive for
Good Reason.

 

                (i)  The Executive’s employment hereunder may be terminated by
the Company without Cause or by Executive’s resignation for Good Reason.

 

                (ii)  For purposes of this Agreement, “Good Reason” shall mean:

 

                (x)  the reduction by the Company of Executive’s Base Salary
(other than as a result of a general salary reduction affecting all Company
employees); or

 

                (y)  any material and adverse reduction in Executive’s duties
and responsibilities made without Executive’s written consent; or

 

                (z)  relocation of Executive’s principal workplace more than
fifty (50) miles from Executive’s principal workplace as of the date hereof made
without Executive’s written consent.

 

In addition, “Good Reason” shall also be deemed to have occurred in the event
the Company fails to obtain from any successor to the Company an agreement to
assume and perform this Agreement, as contemplated by Section 10(e) hereof. 
Notwithstanding the foregoing, none of the events described in clauses (x), (y)
or (z) of this Section 7(c)(ii) shall constitute Good Reason unless Executive
shall have notified the Company in writing describing the events which

 

4

--------------------------------------------------------------------------------


 

constitute Good Reason and then only if the Company shall have failed to cure
such event within thirty (30) days after the Company’s receipt of such written
notice.

 

                (iii) If Executive’s employment is terminated by the Company
without Cause (other than by reason of death or Disability) or if Executive
resigns for Good Reason, then upon the execution of an effective general release
of claims in a form satisfactory to the Company, Executive shall be entitled to
receive:

 

                (A)  the Accrued Rights; and

 

                (B)  subject to Executive’s continued compliance with the
provisions of Section 8, (x) continued payment of the Base Salary after the date
of termination for the shorter of (I) the number of full months Executive was
employed by the Company (calculated with reference to Executive’s initial date
of employment and the same date of subsequent months) or (II) twelve (12) months
(the “Severance Period”), and (y) payment of the Target Bonus (prorated by
multiplying the Target Bonus by a fraction, the numerator of which shall be the
number of months in the Severance Period and the denominator of which shall be
12) in respect of the year in which such date of termination occurs, payable at
such time as the Annual Bonus would otherwise be payable. Such Target Bonus will
only be paid provided the Company met the criteria for payment of a Target Bonus
under the annual incentive plan in accordance with the annual incentive plan of
the Company in effect as of the date of termination; provided, that the
aggregate amount described in this clause (B) shall be reduced by the present
value of any other cash severance or termination benefits payable to Executive
under any other plans, programs or arrangements of the Company or its
affiliates; and

 

(C)  acceleration of that portion, if any, of any outstanding option to purchase
shares of Common Stock of the Company granted to Executive pursuant to the
Company’s stock compensation plans (the “Option”) that is otherwise
unexercisable as of the date of termination, which would have otherwise become
exercisable at any time(s) during the Severance Period, with all Options
continuing to be exercisable by Executive during the full term of the Severance
Period (but in any event for no shorter period than provided for under the terms
of the Option); and

 

(D)  subject to Executive’s continued compliance with the provisions of Section
8, continued coverage during the Severance Period under the Company’s medical
insurance plans in accordance with the terms thereof, as required under the
Consolidated Omnibus Budget Reconciliation Act of 1985, at the same cost to
Executive as was provided to Executive immediately prior to the date of
termination.

 

(E)  Executive shall not be required to mitigate the amount of any payments or
benefits provided for pursuant to this Section 7(c)(iii) by seeking other
employment.

 

(iv)  Notwithstanding anything set forth in this Section 7(c) to the contrary,
in the event that, upon or within thirteen (13) months following the occurrence
of a Change of Control, either (x) Executive’s employment is terminated by the
Company without Cause (other than by reason of Executive’s death or Disability)
or (y) Executive resigns for Good Reason, the payments and benefits set forth in
Section 7(c)(iii) above shall be modified as follows:

 

5

--------------------------------------------------------------------------------


 

(A)  in lieu of the continued payment of Base Salary and payment of the Target
Bonus pursuant to the annual incentive plan of the Company otherwise payable
pursuant to Section 7(c)(iii)(B), the Base Salary and Target Bonus (without
consideration of whether the Company met the criteria to pay such Target Bonus
under its annual incentive plan for the year) amounts set forth therein shall be
paid in a lump sum no later than ten (10) business days following the
termination of Executive’s employment; provided, however, that such payments
shall still be offset by any other cash severance or termination benefits
payable in accordance with any other such plans, programs or arrangements and
the term “Severance Period” shall mean twelve (12) months when applied for other
purposes of this Section 7(c)(iv);

 

(B)  in lieu of the acceleration of exercisability of the Option provided for in
Section 7(c)(iii)(C), one hundred percent (100%) of any portion of the Option
that is otherwise unexercisable as of the date of termination shall become
immediately exercisable, and all Options shall continue to be exercisable by
Executive during the full term of the Severance Period ; and


 

(C)  Executive’s right to the Base Salary and the Target Bonus described in
Section 7(c)(iv)(A) (collectively, the “Advanced Payments”) and to any income to
be realized (but not necessarily recognized for tax purposes) on account of the
Option described in Section 7(c)(iv)(B) (the “Option Spread”), or to retain the
Advanced Payments or Option Spread, as the case may be, is expressly contingent
upon Executive’s compliance with each and every provision set forth in Section
8.  In the event that Executive engages in conduct that contravenes the terms of
Section 8, the Option described in Section 7(c)(iv)(B) shall immediately
terminate (and shall no longer be exercisable) and Executive shall not be
entitled to any of the benefits described in Section 7(c)(iv).  In the event
that Executive engages in conduct that contravenes the terms of Section 8
subsequent to the date that he has been paid the Advanced Payments, or
subsequent to the date that he has realized Option Spread, (I) the Option
described in Section 7(c)(iv)(B) shall immediately terminate (and shall no
longer be exercisable), and (II) Executive shall promptly return a portion of
the Advanced Payments and a portion of the Option Spread, as the case may be. 
The amount of Advanced Payments and Option Spread to be returned to the Company
shall be determined by multiplying the Advanced Payments and the Option Spread
by the “Return Fraction” (defined in the following sentence).  The Return
Fraction shall be a fraction having a numerator equal to a number of consecutive
calendar months beginning in the month in which Executive first engaged in
conduct in contravention of the terms of Section 8 and including each and every
month thereafter through the end of the one (1) year period following the date
Executive ceases to be employed by the Company and a denominator equal to twelve
(12).

 

(D)  Executive shall not be required to mitigate the amount of any payments or
benefits provided for pursuant to this Section 7(c)(iv) by seeking other
employment.

 

(v)  For purposes of Section 7(c)(iv), a “Change of Control” shall mean the
occurrence of any of the following events:

 

(A)                              any Person (other than Warburg Pincus, an
Affiliate of Warburg Pincus, or any Person holding securities representing 10%
or more of the combined voting

 

6

--------------------------------------------------------------------------------


 

power of the Company’s outstanding securities on the date hereof, the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any company owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company), becomes the Beneficial Owner, directly or
indirectly, of securities of the Company, representing 50% or more of the
combined voting power of the Company’s then-outstanding securities;

 

(B)                                during any period of twenty-four consecutive
months (not including any period prior to the date hereof), individuals who at
the beginning of such period constitute the Board, and any new director (other
than (I) a director nominated by a Person who has entered into an agreement with
the Company to effect a transaction described in Sections 7(c)(v)(A), (C), (D)
or (E) hereof or (II) a director nominated by any Person (including the Company)
who publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control) whose election by the board of
directors of the Company or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3rd) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;

 

(C)                                the consummation of any transaction or series
of transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation which would result in the
shareholders of the Company immediately prior thereto continuing to own (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than 50% of the combined voting power of
the voting securities of the Company or such surviving entity (or its parent)
outstanding immediately after such merger or consolidation; or

 

(D)                               the complete liquidation of the Company or the
sale or disposition by the Company of all or substantially all of the Company’s
assets, other than a liquidation of the Company into a wholly-owned subsidiary.

 

For purposes of this Section 7(c)(v), the terms “Person” and “Beneficial Owner”
shall each have the same meaning as such terms are defined in Section 13(d) and
Rule 13d-3, respectively, of the Securities Exchange Act of 1934, as amended, or
any successor thereto, and the term Affiliate” shall mean any entity directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other entity designated by the board of directors of the Company in which
the Company has an interest.

 

(vi)          If all or any portion of the payments or benefits provided under
Section 7(c)(iv), either alone or together with other payments and benefits
which Executive receives or is then entitled to receive from the Company, would
constitute a payment described in Section 280G(b)(2) (or its successors) of the
Internal Revenue Code, as amended from time to time (the

 

7

--------------------------------------------------------------------------------


 

“Code”), such payments and benefits provided to Executive thereunder shall be
reduced to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Section 4999 of the Code; but only if, by reason of
such reduction, the net after-tax benefit to Executive with respect to such
payments and benefits shall exceed such net after-tax benefit if no such
reduction were made.  For purposes of Section 7(c)(iv), “net after-tax benefit”
shall mean the sum of (I) the total amounts payable to Executive hereunder, plus
(II) all other payments and benefits which the Executive receives or is entitled
to receive from the Company as a result of any such termination of employment
set forth in Section 7(c)(iv) that would constitute a payment described in
Section 280G(b)(2) of the Code, less (III) the amount of federal income taxes
payable with respect to the foregoing calculated at the maximum marginal income
tax rate for each year in which the foregoing shall be paid to Executive (based
upon the rate in effect for such year as set forth in the Code at the time of
termination of Executive’s employment), less (IV) the amount of excise taxes
imposed with respect to the payments and benefits described in (I) and (II)
above by Section 4999 of the Code.  The foregoing calculations shall be made, at
the Company’s expense, by a nationally recognized accounting firm selected by
the Company.  The determination of such firm shall be conclusive and binding on
all parties.

 

(vii)  Following Executive’s termination of employment by the Company without
Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason, except as set forth in this Section
7(c), Executive shall have no further rights to any compensation or any other
benefits under this Agreement.

 

d.  Notice of Termination.  Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 10(g) hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

 


8.  NONDISCLOSURE OF CONFIDENTIAL INFORMATION; NON-COMPETITION.  (A)  AT ANY
TIME DURING OR AFTER EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXECUTIVE SHALL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, USE, DIVULGE, DISCLOSE OR
MAKE ACCESSIBLE TO ANY OTHER PERSON, FIRM, PARTNERSHIP, CORPORATION OR OTHER
ENTITY ANY CONFIDENTIAL INFORMATION (AS HEREINAFTER DEFINED) PERTAINING TO THE
BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT (I) WHILE EMPLOYED BY
THE COMPANY, IN THE BUSINESS OF AND FOR THE BENEFIT OF THE COMPANY, OR (II) WHEN
REQUIRED TO DO SO BY A COURT OF COMPETENT JURISDICTION, BY ANY GOVERNMENTAL
AGENCY HAVING SUPERVISORY AUTHORITY OVER THE BUSINESS OF THE COMPANY, OR BY ANY
ADMINISTRATIVE BODY OR LEGISLATIVE BODY (INCLUDING A COMMITTEE THEREOF) WITH
JURISDICTION TO ORDER EXECUTIVE TO DIVULGE, DISCLOSE OR MAKE ACCESSIBLE SUCH
INFORMATION.  FOR PURPOSES OF THIS SECTION 8(A), “CONFIDENTIAL INFORMATION”
SHALL MEAN INFORMATION (WHETHER OR NOT IN WRITTEN FORM) WHICH RELATES TO THE
COMPANY OR ANY OF ITS  AFFILIATES, OR ANY OF THEIR RESPECTIVE BUSINESSES OR
PRODUCTS (INCLUDING, WITHOUT LIMITATION, THEIR FINANCIAL DATA, STRATEGIC
BUSINESS PLANS, AND OTHER PROPRIETARY INFORMATION) OR TO THIS AGREEMENT, AND
WHICH IS NOT KNOWN TO THE PUBLIC GENERALLY (EXCLUDING PUBLIC KNOWLEDGE WHICH
OCCURS AS A RESULT OF EXECUTIVE’S BREACH OF THIS COVENANT OR THE WRONGFUL ACTS
OF OTHERS WHO WERE UNDER CONFIDENTIALITY OBLIGATIONS AS TO THE ITEM OR ITEMS


 


8

--------------------------------------------------------------------------------



 


INVOLVED), EXCEPT IN THE CONDUCT OF THE BUSINESS OF THE COMPANY, AS IN EXISTENCE
AS OF THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT.

 

(b)  As the Senior Vice President, Engineering and Product Management, Executive
will acquire knowledge of Confidential Information and trade secrets.  Executive
acknowledges that the Confidential Information and trade secrets which the
Company has provided and will provide to him could play a significant role were
he to directly or indirectly be engaged in any business in Competition (as
hereinafter defined) with the Company or its subsidiaries.  During the period of
his employment hereunder and for one year thereafter, Executive agrees that,
without the prior written consent of the Company, (A) he will not, directly or
indirectly, either as principal, manager, agent, consultant, officer,
stockholder, partner, investor, lender or employee or in any other capacity,
carry on, be engaged in or have any financial interest in (other than an
ownership position of less than 5 percent in any company whose shares are
publicly traded), any business, which is in Competition (as hereinafter defined)
with the existing business of the Company or its subsidiaries and (B) he shall
not, on his own behalf or on behalf of any person, firm or company, directly or
indirectly, solicit or offer employment to any person who has been employed by
the Company or its subsidiaries at any time during the 12 months immediately
preceding such solicitation to the extent that Executive would use or inevitably
use Confidential Information or trade secrets or that would otherwise constitute
unfair competition.

 

(c)  For purposes of this Section 8, a business shall be deemed to be in
“Competition” with the Company or its subsidiaries if it is engaged in or has
taken concrete steps toward engaging in the business of research and
development, designing, manufacturing, marketing, distributing, or servicing or
selling components as used in wireless LANs, microwave radios, products and
equipment, whether in existence or in development, relating to wireless LANs,
microwave communications (including unlicensed spread spectrum radio, licensed
microwave radio, wireless ethernet bridge, and fixed wireless (e.g., wireless
local loop, point-to-point, point-to-multipoint)), as carried on by the Company
or its affiliates as of the date of Executive’s termination of employment, in
all cities, counties, states and countries in which the business of the Company
or its affiliates is then being conducted or its products are being sold.

 

(d)  The results and proceeds of Executive’s services hereunder, including,
without limitation, any works of authorship resulting from Executive’s services
during Executive’s employment with the Company and/or any of the Company’s
affiliates and any works in progress, will be works-made-for hire and the
Company will be deemed the sole owner throughout the universe of any and all
rights of whatsoever nature therein, whether or not now or hereafter known,
existing, contemplated, recognized or developed, with the right to use the same
in perpetuity in any manner the Company determines in its sole discretion
without any further payment to Executive whatsoever.  If, for any reason, any of
such results and proceeds will not legally be a work-for-hire and/or there are
any rights which do not accrue to the Company under the preceding sentence, then
Executive hereby irrevocably assigns and agrees to assign any and all of
Executive’s right, title and interest thereto, including, without limitation,
any and all copyrights, patents, trade secrets, trademarks and/or other rights
of whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, to the Company, and the Company will have
the right to use the same in perpetuity throughout the universe in any manner
the Company determines without any further payment to Executive

 

9

--------------------------------------------------------------------------------


 

whatsoever.  Executive will, from time to time as may be requested by the
Company, (i) during the term of Executive’s employment without further
consideration, and (ii) thereafter at Executive’s then current hourly rate, do
any and all things which the Company may deem useful or desirable to establish
or document the Company’s exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments.  To the extent
Executive has any rights in the results and proceeds of Executive’s services
that cannot be assigned in the manner described above, Executive unconditionally
and irrevocably waives the enforcement of such rights.  This subsection is
subject to and will not be deemed to limit, restrict, or constitute any waiver
by the Company of any rights of ownership to which the Company may be entitled
by operation of law by virtue of the Company being Executive’s employer.  This
Section does not apply to an invention that qualifies as a nonassignable
invention under Section 2870 of the California Labor Code, which applies to any
invention for which no equipment, supplies, facilities or Confidential
Information of the Company or its subsidiaries was used, which does not (i)
relate to the business of the Company; (ii) relate to the Company’s actual or
demonstrable anticipated research or development or (iii) result from any work
performed by Executive for the Company.  This confirms that Executive has been
notified of his rights under Section 2870 of the California Labor Code.

 


9.  SPECIFIC PERFORMANCE.  EXECUTIVE AND THE COMPANY AGREE THAT THE COVENANTS IN
SECTION 8 ARE REASONABLE COVENANTS UNDER THE CIRCUMSTANCES, AND FURTHER AGREE
THAT IF IN THE OPINION OF ANY COURT OF COMPETENT JURISDICTION SUCH RESTRAINTS
ARE NOT REASONABLE IN ANY RESPECT, SUCH COURT SHALL HAVE THE RIGHT, POWER AND
AUTHORITY TO EXCISE OR MODIFY SUCH PROVISION OR PROVISIONS OF THIS COVENANT AS
TO THE COURT SHALL APPEAR NOT REASONABLE AND TO ENFORCE THE REMAINDER OF THE
COVENANT AS SO AMENDED.  EXECUTIVE AGREES THAT ANY BREACH OF THE COVENANTS
CONTAINED IN SECTION 8 WOULD IRREPARABLY INJURE THE COMPANY.  ACCORDINGLY,
EXECUTIVE AGREES THE COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH
OF ANY OF THE PROVISIONS OF SECTION 8 WOULD BE INADEQUATE AND, IN RECOGNITION OF
THIS FACT, EXECUTIVE AGREES THAT, IN THE EVENT OF SUCH A BREACH OR THREATENED
BREACH, THE COMPANY MAY, WITHOUT POSTING ANY BOND, IN ADDITION TO PURSUING ANY
OTHER REMEDIES IT MAY HAVE IN LAW OR IN EQUITY, CEASE MAKING ANY PAYMENTS
OTHERWISE REQUIRED BY THIS AGREEMENT AND OBTAIN EQUITABLE RELIEF IN THE FORM OF
SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, TEMPORARY OR PERMANENT
INJUNCTION OR ANY OTHER EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE AGAINST
EXECUTIVE FROM ANY COURT HAVING JURISDICTION OVER THE MATTER, RESTRAINING ANY
FURTHER VIOLATION OF THIS AGREEMENT BY EXECUTIVE.

 


10.  MISCELLANEOUS.

 

a.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles thereof.

 

10

--------------------------------------------------------------------------------


 

b.  Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company.  There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein.  This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto. 
This Agreement supersedes all prior agreements and understandings (including
verbal agreements) between Executive and the Company and/or its affiliates
regarding the terms and conditions of Executive’s employment with the Company
and/or its affiliates (collectively, the “Prior Agreements”).

 

c.  No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

d.  Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect or
to any degree, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not be affected thereby.

 

e.  Assignment.  This Agreement shall not be assignable by Executive.  This
Agreement may be assigned by the Company to a company that is a successor in
interest to substantially all of the business operations of the Company.  Such
assignment shall become effective when the Company notifies the Executive of
such assignment or at such later date as may be specified in such notice.  Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such successor company, provided that any
assignee expressly assumes the obligations, rights and privileges of this
Agreement.

 

f.  Successors; Binding Agreement.  This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

g.  Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below Agreement, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

 

If to the Company:

 

Proxim Corporation

935 Stewart Drive

Sunnyvale, California  94085

Attention:  Vice President, Human Resources

 

11

--------------------------------------------------------------------------------


 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 

h.  Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

i.  Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

[Signatures on next page]

 

12

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

PROXIM CORPORATION

 

 

 

By:

/s/ Richard J. Tallman

 

Name: Richard J. Tallman

 

Title: SVP & General Counsel

 

 

 

EXECUTIVE:

 

 

 

/s/ Gordana Pance

 

Gordana Pance

 

 

 

20405 Williams Ave.

 

 

 

Saratoga, CA 95070

 

Address of Executive

 

13

--------------------------------------------------------------------------------